COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Raphael and Lorish
UNPUBLISHED


              Argued at Arlington, Virginia


              WILLIAM KEITH SPAID
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0021-22-4                                     JUDGE LISA M. LORISH
                                                                                OCTOBER 25, 2022
              ALISA B. SPAID


                               FROM THE CIRCUIT COURT OF THE CITY OF WINCHESTER
                                              Alexander R. Iden, Judge

                               Ann M. Callaway (Ann M. Callaway, P.C., on briefs), for appellant.

                               Peter W. Buchbauer (James J. McGuire; Lawrence P. Vance;
                               Buchbauer & McGuire, P.C., on brief), for appellee.


                     The circuit court awarded Alisa B. Spaid (wife) a divorce from William Keith Spaid

              (husband). Husband challenges the court’s rulings about equitable distribution, spousal support, and

              attorney fees. For the following reasons, we affirm in part and reverse in part.

                                                        BACKGROUND1

                     Husband challenges the equitable distribution of a Toyota 4Runner, a Hyundai Sonata, and

              the parties’ home in Winchester, Virginia (“Winchester home”). Husband bought two of these

              before the marriage: the Toyota and the Winchester home. As to the home, husband purchased it




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        “When reviewing a trial court’s decision on appeal, we view the evidence in the light most
              favorable to the prevailing party, granting it the benefit of any reasonable inferences.” Starr v.
              Starr, 70 Va. App. 486, 488 (2019) (quoting Congdon v. Congdon, 40 Va. App. 255, 258 (2003)).
for $289,900, financing the purchase with a $231,900 mortgage loan and personally paying the

remaining balance at closing.2

        Husband and wife married in 2014. At the time, the mortgage loan had a remaining balance

of $227,197.17. Neither husband nor wife added to or remodeled the Winchester home during their

marriage, and husband has remained the sole titled owner of the home since he purchased it.

        In 2015, the parties had a child diagnosed with Down Syndrome, and they agreed wife

would stay home and care for the child. After this, husband’s income paid “all the bills,” including

mortgage payments.3 The couple also purchased personal property over the course of their

marriage, including the Sonata.

        Husband and wife separated in October 2020. Wife took a job and filed for divorce,

requesting equitable distribution, spousal support, custody of the parties’ child, child support, and

attorney fees and costs. Upon wife’s motion, the circuit court entered a pendente lite order

awarding wife temporary spousal support in the amount of $816 per month. The circuit court also

awarded wife temporary child support in the amount of $671 per month.

        In May 2021, wife mailed husband interrogatories, requesting that husband provide

information about any vehicles individually or jointly owned by the parties, including “[c]urrent

loan balance[s].” Husband did not respond. Wife then moved to compel, and the circuit court

ordered husband to answer the interrogatories by August 13, 2021. In husband’s answers, he stated

that the Sonata was marital property and that the current loan balance secured by the Sonata was




        2
         Husband made a down payment on the Winchester home with $57,467.03 of his
separate funds.
        3
            In 2020, husband earned $75,877.
                                                 -2-
unknown. Later, two days before trial, husband supplemented his answer, claiming that the Sonata

was separate property.4

       In November 2021, the parties appeared before the circuit court for a bench trial upon wife’s

complaint for divorce. At the outset, wife objected to the introduction of evidence from husband’s

untimely supplement to his interrogatory answers, arguing it varied from his former answers.

Husband argued that his supplemented answers “pertain[ed] to information” that wife already had

and that “nothing [came] as a surprise.” The circuit court ruled that because his supplement was

untimely, husband was bound by his previous interrogatory answers which listed the Sonata as

marital property with an unknown loan balance. In doing so, the circuit court found that “the things

that were added, particularly the Sonata,” were within “husband’s knowledge” and not things wife

would have had information about.

       During the trial, the parties submitted exhibits, including an appraisal, stating that the

Winchester home had a present fair market value of $485,000. Husband admitted that the value of

the Winchester home increased due to the mortgage payments and “the economy.” The parties

agreed that mortgage payments made from marital contributions reduced the balance of the

mortgage loan by $18,149 and that the loan had a remaining balance of $209,048.29 when the

parties separated. And wife admitted that husband made further payments of $3,207 on the

mortgage loan following their separation.

       The parties requested that the circuit court determine the marital equity in the Winchester

home using the Brandenburg formula5 but disagreed as to the proposed calculations under the

formula. Husband argued that the marital equity in the home was $18,000—the amount by which



       4
         The record does not reflect whether husband’s supplement included the balance of any
loan used to purchase the Sonata.
       5
           Brandenburg v. Brandenburg, 617 S.W.2d 871 (Ky. Ct. App. 1981).
                                             -3-
the mortgage loan had been reduced during the marriage. Husband further argued that “the passive

appreciation in value of the separate property is [his] separate property.” Wife argued that 21.7% of

the total equity in the Winchester home was marital property, which she claimed totaled $60,657,

because marital contributions constituted 21.7% of the parties’ total investment in the Winchester

home. Applying the Brandenburg formula, the circuit court held that the marital portion of the total

equity in the Winchester home was $64,207.

        As to the Toyota, wife submitted an exhibit stating that the Toyota was titled in husband’s

name and bought on November 16, 2010, before their marriage. Wife’s exhibit added that the

Toyota had a fair market value of $9,000 and claimed it as marital property. The Toyota was not

specifically mentioned by either party at trial.6 Though there was no evidence introduced about any

loan secured by the Toyota or on any loan payments that had been made during the marriage, the

circuit court found that “loan payments during the marriage create[d] a marital interest in the

[Toyota]” and that the Toyota was marital property with a value of $9,000.

        As for the Sonata, husband sought to introduce a “Hyundai finance statement” purportedly

showing how much husband “owed” on the Sonata into evidence. Wife objected because the

document had not been produced in response to discovery and argued that husband was bound by

his interrogatory answer listing the loan balance as “unknown.” The circuit court sustained wife’s

objection, ruling that “husband is bound by his answer to the interrogatory as it existed prior to the

filing on Sunday.” Husband objected to this ruling, arguing that he had already provided wife with

his proffered documentary evidence along with his pretrial filings. Wife introduced exhibits,

without objection, stating that the marital equity in the Sonata was $13,650. The circuit court held

that the entire $13,650 equity in the Sonata constituted marital property.


        6
          The circuit court admitted husband’s answers to certain interrogatories as the court’s
exhibit in connection with its pretrial ruling. One of husband’s answers lists the Toyota as
separate property purchased in 2010 with a fair market value of $9,000.
                                                 -4-
       Wife asked the circuit court to award her $750 per month in spousal support. In support of

this request, wife testified that she had lived with her parents since separating from husband and that

she intended to “go out . . . to live independently” with her children. Wife calculated her monthly

net income as $555 and explained that, given her income, “finding a home in a price range for

[her]self and two children is not going to happen.” Rather, wife claimed that she had “been trying

to save [the] support money” to “possibly put down on [her] own home.” According to wife, she

had saved about $9,000.

       As to her expenses, wife testified that she did not have to pay for rent while living with her

parents, that internet was her only current housing expense, and that she was “going to need to get

health insurance.”7 Wife admitted that she had “no idea” what her future housing expenses, rent,

mortgage, or health insurance would cost. In opposing wife’s request for spousal support, husband

argued that wife failed to prove her “need for spousal support” because she had saved the temporary

pendente lite support. The circuit court subsequently ordered husband to pay wife $500 per month

in spousal support “for an undefined period.”

       Following the trial, the circuit court awarded wife a divorce from husband. The circuit court

also ordered husband to pay $4,186.25 toward wife’s attorney fees and costs. Husband filed a

motion for reconsideration, which the circuit court denied, and this appeal followed.

                                             ANALYSIS

       Husband contends that the circuit court erred in calculating the marital equity in the

Winchester home, by ruling that the Toyota was marital property, by excluding evidence of the

remaining balance of the loan secured by the Sonata, by awarding wife indefinite spousal support

without any current need, and by awarding wife $4,186.25 for her attorney fees and costs.




       7
           Wife was covered under husband’s health insurance policy at the time of trial.
                                              -5-
                                         A. Winchester Home

        We will not overturn a circuit court’s equitable distribution award absent “an abuse of

discretion, misapplication or wrongful application of the equitable distribution statute, or lack of

evidence to support the award.” Dixon v. Dixon, 71 Va. App. 709, 717-18 (2020) (quoting Anthony

v. Skolnick-Lozano, 63 Va. App. 76, 83 (2014)). “An abuse of discretion occurs only when

reasonable jurists could not differ as to the proper decision.” Wynnycky v. Kozel, 71 Va. App. 177,

193 (2019) (quoting Reston Hosp. Ctr., LLC v. Remley, 63 Va. App. 755, 764 (2014)). “Our use of

this deferential standard of review ‘rests on the venerable belief that the judge closest to the contest

is the judge best able to discern where the equities lie.’” Id. (quoting Hamad v. Hamad, 61

Va. App. 593, 607 (2013)). A circuit court “by definition abuses its discretion when it makes an

error of law.” Coffman v. Commonwealth, 67 Va. App. 163, 166 (2017) (quoting Commonwealth v.

Greer, 63 Va. App. 561, 568 (2014)). “[T]o the extent that the appeal requires an examination of

the proper interpretation and application of Code § 20-107.3, it involves issues of law, which the

Court reviews de novo on appeal.” Dixon, 71 Va. App. at 718.

        Husband argues that the circuit court erred by finding that wife was entitled to any increase

in equity in the Winchester home “caused by market forces” because she did not present evidence

that marital contributions affected those market forces or the increase in value. And he argues she

did not present evidence of the value of the Winchester home on the date of the marriage.8 Code

§ 20-107.3(A)(3)(a) provides in relevant part:


        8
          Husband also argues that the circuit court erred by finding that wife was entitled to
equity in the Winchester home without any evidence of the value of the home on the date of
separation. Husband, however, submitted his proposed Brandenburg calculations based on the
$485,000 present fair market value of the home. “A litigant is estopped from taking a position
which is inconsistent with one previously assumed . . . in the course of litigation for the same cause
of action.” Farrell v. Warren Cnty. Dep’t of Soc. Servs., 59 Va. App. 375, 414 (2012) (quoting
Burch v. Grace St. Bldg. Corp., 168 Va. 329, 340 (1937)); see also Cody v. Commonwealth, 68
Va. App. 638, 665 (2018) (“A party may not approbate and reprobate by taking successive positions
in the course of litigation that are either inconsistent with each other or mutually contradictory.”
                                                    -6-
               In the case of the increase in value of separate property during the
               marriage, such increase in value shall be marital property only to
               the extent that marital property or the personal efforts of either
               party have contributed to such increases, provided that any such
               personal efforts must be significant and result in substantial
               appreciation of the separate property.

               For purposes of this subdivision, the nonowning spouse shall bear
               the burden of proving that (i) contributions of marital property or
               personal effort were made and (ii) the separate property increased
               in value. Once this burden of proof is met, the owning spouse
               shall bear the burden of proving that the increase in value or some
               portion thereof was not caused by contributions of marital property
               or personal effort.

       Although husband concedes that “mortgage payments made during the marriage were

marital contributions”—and that the value of the Winchester home increased—he argues the

mortgage payments “are irrelevant to the market-appreciation issue.” Rather, husband contends that

“[i]n the absence of any marital contribution to the market appreciation, [w]ife has no claim” to the

increased equity in the home. Similarly, husband argues that wife “was required” to provide

evidence of the value of the home on the date of their marriage to prove the marital interest in the

equity of the home.

       In essence, husband argues that he gets all of the benefit from an increase in value due to

“market forces” unless wife can prove that marital contributions caused the appreciation. As the

circuit court recognized, however, the Supreme Court of Virginia has rejected this argument. “Code

§ 20-107(A)(3)(a) does not require the non-owning spouse to prove causation”—rather, it “places

the burden of disproving causation on the owning spouse, once the non-owning spouse makes a

prima facie showing of . . . the contribution of marital property and an increase in value of the

separate property.” David v. David, 287 Va. 231, 241 (2014) (emphasis added). Given that

(1) marital property contributed to payments on the Winchester home and (2) the home’s value



(quoting Cangiano v. LSH Bldg. Co., 271 Va. 171, 181 (2006))). So we do not consider husband’s
argument on appeal.
                                             -7-
increased, husband bore the burden to prove that “the increase in value or some portion thereof was

not caused by contributions of marital property or personal effort.” Code § 20-107.3(A)(3)(a).

        Husband’s general argument that the Winchester home increased in value due to “the

economy” failed to meet this burden. As the circuit court found, husband did not offer any proof in

support of his conclusion, let alone what amount of equity in the home was attributable to “the

economy.” Accordingly, husband failed to prove his separate interest in the equity of the

Winchester home beyond the separate payments he made before the marriage and after the

separation. If husband contends that evidence of the value of the Winchester home on the date of

his marriage to wife would have proven that he had a greater separate interest in the equity of the

home, it was husband’s burden to introduce such evidence. See David, 287 Va. at 241.

        Alternatively, husband contends that the circuit court erred in its Brandenburg calculations

“by crediting [h]usband with only his cash paid at closing rather than the full acquisition cost of” the

Winchester home. The Brandenburg formula is “one method for ascertaining the value of the

separate and marital components of hybrid property in relation to the original contributions.”

Rinaldi v. Rinaldi, 53 Va. App. 61, 70-71 (2008) (quoting Martin v. Martin, 27 Va. App. 745, 753

(1998)). Directly opposite to husband’s position, we have explained that “[a] strict application of

the Brandenburg formula does not take into account the extent to which the parties are obligated on

a loan used to purchase the property; it considers only the degree to which payment on that loan

reduces the loan principal, thereby resulting in the acquisition of equity.” Keeling v. Keeling, 47

Va. App. 484, 491 (2006) (emphasis added). Accordingly, the circuit court did not err by not

crediting husband for the full acquisition cost, including the mortgage loan and closing costs, of the

Winchester home in its Brandenburg calculations. For these reasons, we affirm the circuit court’s

judgment as to the equitable distribution of the Winchester home.




                                                 -8-
                                              B. Toyota

        As to the equitable distribution of the Toyota, husband contends that the court erred by

finding this vehicle was marital property. We agree. At trial, the only admitted evidence about the

Toyota was one exhibit from wife9 that listed the Toyota as marital property, titled in husband’s

name, bought before the marriage, and with a fair market value of $9,000.

        Code § 20-107.3(A)(1) applies here as well. Like the Winchester home, the Toyota was

purchased before the marriage, making it separate property—something wife concedes. But unlike

the Winchester home, wife did not meet her burden to prove that any contributions of marital

property were made to pay for the Toyota, or that the equity in the Toyota increased during the

marriage. See Code § 20-107.3(A)(3)(a) (“[T]he nonowning spouse shall bear the burden of

proving that (i) contributions of marital property . . . were made and (ii) the separate property

increased in value.”).

        Wife argues that, notwithstanding husband’s separate interest, the Toyota was “paid off

during the marriage,” as shown by the “Certificate of Title dated Nov. 29, 2016.” But wife never

introduced this certificate of title into evidence at trial. Thus, nothing in the record shows whether

the purchase of the Toyota was secured by a loan, when that loan was paid off, or whether marital

contributions were used to pay off the loan. Accordingly, the circuit court’s finding that “[a]ll loan

payments during the marriage create[d] a marital interest in the [Toyota]” and holding that the

Toyota constituted marital property were without supporting evidence and abuses of discretion.




        9
         In connection with its ruling on husband’s failure to timely supplement his interrogatory
answers, the circuit court admitted husband’s answers to certain interrogatories as the court’s
exhibit. One of husband’s answers lists the Toyota as separate property purchased in 2010 with
a fair market value of $9,000.
                                               -9-
Thus, we reverse the circuit court’s holding that the Toyota was marital property and remand the

case to the circuit court for further proceedings consistent with this opinion.10

                                               C. Sonata

        Husband argues that the circuit court erred when it held him to his interrogatory answers and

prevented him from introducing evidence at trial as to the balance of the loan used to purchase the

Sonata. “The determination of whether to admit evidence ‘rests within the sound discretion of the

circuit court and will only be disturbed on appeal upon a showing of an abuse of discretion.’” Stark

v. Dinarany, 73 Va. App. 733, 745 (2021) (quoting Lee v. Spoden, 290 Va. 235, 251 (2015)).

“Moreover, Rule 4:12(b) provides, ‘If a party . . . fails to obey an order to provide or permit

discovery, . . . the court in which the action is pending may make such orders in regard to the failure

as are just[.]’” Id. (alterations in original). “The Supreme Court has made clear that ‘[a] trial court

generally exercises “broad discretion” in determining the appropriate sanction for failure to comply

with an order relating to discovery.’” Id. (alteration in original) (quoting Walsh v. Bennett, 260 Va.

171, 175 (2000)). “When we say that a circuit court has discretion, we mean that ‘the [circuit] court

has a range of choice, and that its decision will not be disturbed as long as it stays within that range

and is not influenced by any mistake of law.’” Id. at 745-46 (alteration in original) (quoting

Galiotos v. Galiotos, 300 Va. 1, 10 (2021)). “Thus, only when reasonable jurists could not differ

can we say an abuse of discretion has occurred.” Id. at 746 (quoting Galiotos, 300 Va. at 11).

        The record reflects that the circuit court ordered husband to answer wife’s interrogatories by

August 13, 2021. Husband answered that the current loan balance secured by the Sonata was

unknown, and he never supplemented his answer to provide the balance. Notwithstanding his

failure to supplement his answer, husband contends that the circuit court abused its discretion by



        10
          Our reversal renders husband’s sixth assignment of error moot, and we therefore do not
consider its merits.
                                              - 10 -
precluding evidence of the loan balance because he “provided the loan information to [w]ife . . .

three (3) times pursuant to the court’s pretrial order.” Husband claims that he provided wife with

the loan information on multiple occasions, less than a month before trial. As husband failed to

provide wife with evidence on the loan balance until, at the earliest, a month before trial and over

two months after the circuit court ordered him to do so, we hold that the circuit court did not abuse

its discretion by precluding husband from offering such evidence at trial.

                                          D. Spousal Support

        Husband argues that the circuit court erred by awarding wife $500 per month in spousal

support indefinitely because the evidence failed to show “proof of need.” “However, in determining

whether to make an award of spousal support and in calculating the amount and duration of the

award, Code § 20-107.1(E)(8) requires the circuit court to consider ‘[t]he provisions made with

regard to the marital property under [Code] § 20-107.3,’ the equitable distribution statute.” Stark,

73 Va. App. at 754. “Because we here reverse in part the trial court’s award of equitable

distribution, our case law is clear that, on remand, the trial court will also have to thoroughly

reassess its spousal support award and duration.” Id. at 754-55. Thus we do not reach husband’s

assignments of error about the amount and the duration of the spousal support award. However,

because husband relies on wife’s alleged failure to provide “proof of need” as the reason for asking

us to reverse the court’s award of attorney fees, we observe that wife did in fact demonstrate

evidence of need: she is the caregiver for a child with special needs and is therefore limited in her

employment options, she has been living with her parents since the parties separated, and she

testified that she cannot presently afford her own home.

                                    E. Circuit Court Attorney Fees

        Husband argues that “[t]he trial court’s award of attorney’s fees to [w]ife was an abuse of

discretion in light of [w]ife’s inability to prove need.” This sparse sentence is husband’s only

                                                 - 11 -
argument on this assignment of error. “[A]n award of attorney’s fees and costs is a matter for the

trial court’s sound discretion after considering the circumstances and equities of the entire case.”

Stark, 73 Va. App. at 755 (alteration in original) (quoting Jones v. Gates, 68 Va. App. 100, 105

(2017)). “[T]he key to a proper award of counsel fees [is] reasonableness under all of the

circumstances revealed by the record.” Conley v. Bonasera, 72 Va. App. 337, 350 (2020)

(alterations in original) (quoting McGinnis v. McGinnis, 1 Va. App. 272, 277 (1985)). Wife

presented evidence at trial that her attorney fees and costs totaled $15,387. The circuit court

allowed wife an opportunity to submit an updated amount of fees incurred post-trial. Wife

submitted an attorney fee affidavit showing that she had incurred an additional $4,475.25 in

attorney fees and costs. Husband objected, arguing that the parties should be responsible for

their own attorney fees and costs. Now husband contends—without citation to any authority11—

that the court abused its discretion because wife failed to “prove need.” Considering all the

circumstances, we cannot say the circuit court abused its discretion in awarding wife $4,186.25,

a portion of her attorney fees and costs.

                                     F. Appellate Attorney Fees

        Wife requests attorney fees and costs incurred in this appeal. See O’Loughlin v.

O’Loughlin, 23 Va. App. 690, 695 (1996). “This Court has discretion to grant or deny attorney’s

fees incurred on appeal.” Stark, 73 Va. App. at 757. “In making such a determination, the Court

considers all the equities of the case.” Id.; see Rule 5A:30(b)(2)(C). After considering the record

before us and the equities of the case, including our reversal in part, we deny wife’s request for

appellate attorney fees and costs.



        11
          See Rule 5A:20(e); see also Ceres Marine Terminals v. Armstrong, 59 Va. App. 694,
708 (2012) (“Under [the rule], an appellant must supply this Court with principles of law and
authorities in support of a particular argument. A significant omission in this regard will result
in waiver of the argument on appeal.”).
                                               - 12 -
                                           CONCLUSION

        For these reasons, we affirm the circuit court’s judgment on its calculation of the marital

equity in the Winchester home and the Sonata, as well as its award of attorney fees to wife. We

reverse the circuit court’s ruling that the Toyota constituted marital property or had marital equity.

We remand the case to the circuit court for reconsideration of the equitable distribution award

consistent with this Court’s opinion. Furthermore, because we are reversing the circuit court on one

of its decisions about equitable distribution and remanding this case for reconsideration of that

decision consistent with this opinion, the circuit court must also reassess its award of spousal

support upon remand.

                                                   Affirmed in part, reversed in part, and remanded.




                                                 - 13 -